United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1313
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Edward Green Harrison,                   *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: July 2, 2002

                                   Filed: July 8, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Edward Green Harrison, who is serving a federal sentence of life imprisonment
after a jury found him guilty of drug-related offenses, appeals the district court's
judgment denying his 28 U.S.C. § 2255 motion. Because all of Harrison's arguments
rely on Apprendi v. New Jersey, 530 U.S. 466 (2000), we agree with the district court
that Harrison is not entitled to relief in this collateral proceeding. See United States
v. Moss, 252 F.3d 993, 9095 (8th Cir. 2001), cert. denied, 122 S. Ct. 848 (2002).
Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-